department of the treasury internal_revenue_service washington d c date conex-151126-02 cc psi number info release date index uil no u s house of representatives washington d c dear i am responding to your inquiry dated date on behalf of your constituent wrote about a notice of proposed rulemaking on the definition of a highway vehicle for federal excise_tax purposes this proposed rule was published in the federal_register on date copy enclosed although we do not respond to individual comments during the rulemaking process we will consider his comment before we finalize the regulations i appreciate any questions please contact me at comments thank you for forwarding letter if you have sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosure
